DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 06/27/2022 has been entered. Claims 1-3, 6, 8-11, 13-14, and 18 remain pending in the application. 
Applicant’s amendments to the claims have overcome the rejections under 35 USC 103 as previously set forth in the Non-Final Office Action mailed on 02/25/2022.  
Applicant’s amendments to the claims have overcome the rejections under 35 USC 112(a) as previously set forth in the Non-Final Office Action mailed on 02/25/2022.  
Applicant’s amendments to the claims have overcome the rejections under 35 USC 112(b) as previously set forth in the Non-Final Office Action mailed on 02/25/2022.  
Applicant’s amendments to the claims have overcome the claim objections as previously set forth in the Non-Final Office Action mailed on 02/25/2022. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.

Independent claim 1 is drawn to an organic light emitting device comprising only one photoactive layer, a hole transport layer and wherein the photoactive layer includes a dopant and a host material that is a compound of the formula 1 as shown below wherein Ar1 is a group of Formula e or Formula f as shown below and wherein e1 and e2 are 1-3 such that one ring of the dibenzofuran or dibenzothiophene group is substituted at one or more of three specific positions. 

    PNG
    media_image1.png
    147
    416
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    325
    477
    media_image2.png
    Greyscale

A search of the prior art did not identify the claimed device. The closest prior art identified corresponds to Ryu et al (US 2015/0280136) (Ryu). Ryu teaches a compound of chemical formula 11 as shown below for use in an organic light emitting device comprising a single emission layer as a host material with an emissive dopant wherein the compound of formula 11 broadly includes the ring system instantly claimed. However, while Ryu teaches substitution is possible at many positions, Ryu does not allow for substitution corresponding to when e1 or e2 is 1-3 as instantly claimed. No teaching or examples within Ryu suggest that these positions are substituted or would motivate the ordinarily skilled artisan to modify chemical formula 11 to be substituted as instantly claimed. Furthermore, no teachings in the prior art as a whole were identified that would motivate the ordinarily skilled artisan to modify the compound of formula 11 to be substituted at the specific positions required by the instant chemical formula 1. 

    PNG
    media_image3.png
    261
    465
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-3, 6, 8-11, 13-14, and 18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786